UN|TED STATES D|STR|CT COURT
MlDDLE D|STR|CT OF FLOR|DA
JACKSONV|LLE D|V|SlON

THE ClTY OF JACKSONV|LLE, a State of
F|orida municipal corporation,

Plaintiff,
v.
Case No. 3:12-cv-850-J-25MCR
SHOPPES OF LAKES|DE, lNC., a F|orida `
corporation, et al,

Defendants.

ORDER

 

This Cause is before the Court on the Joint Notice Regarding Proposed Dead|ines

(Dkt. 319). Upon consideration, it is ORDERED:

1. Phase two summaryjudgment motions must be filed on or
before January 15, 2019; the Parties are reminded that they are each
allowed one summary judgment motion;

2. Responses to the respective summary judgment motions are due on

or before February 15, 2019.

DoNE AND oRDERED this 30“"`day of O_J,L_, 2018.

 
 
   

H RY EE ADAMS, JR.
United St tes District Judge

Copies to: Counse| of Record

